Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicant’s election without traverse of Group II (claims 47, and 102-111) in the reply filed on  08/13/2021 is acknowledged. 
Claims 2-3, 6-7, 9-10, 15, 21, 23, 47 and 102-111 are pending.
Claims 2-3, 6-7, 9-10, 15, 21, and 23 are withdrawn because they are not directed to the elected invention. 
Claims 47 and 102-111 are under the examination.
Claim Rejections - 35 USC § 112 (Indefiniteness) 
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 47 and 102-111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites “wherein the plurality of amplification products generated is characterized in that it contains a proportion of concatemers having at least two copies of the target polynucleotide with more uniform size distribution as compared to a 
With regard to claim 109, which depends from claim 47, the claim recites “wherein at least one of the first primer and the second primer hybridizes to a sequence of at least a segment of the cell-free DNA polynucleotide”. 
With regard to claim 110, which depends from claim 47, the claim recites “wherein at least one of the first primer and the second primer hybridizes to a sequence of at least a segment of the single- stranded adaptor”.
Thus, claims 109-110 recite the limitation “the second primer” in claim 47. There is insufficient antecedent basis for this limitation in the claim. 
Claim 111, which depends from claim 47, the claim recites
Furthermore, claims 109-110 are confusing because it is unclear which location on the segment of the cell-free DNA polynucleotide or the segment of single- stranded 
Claim Rejections - 35 USC § 112 (New Matter)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 47 and 102-111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 47 recites “wherein the plurality of amplification products generated is 

With regard to the limitation of more uniform size distribution in a proportion of concatemers having at least two copies in rolling circle amplification (RCA) method, the specification does not provide adequate support how the size distribution is determined the concatemers or how the uniform size distribution is comparted between the concatemers generated from one cycle in RCA or more than one cycle in RCA. 
The specification discloses the RCA method that mentioned “wherein the plurality of amplification products generated is characterized in that it contains a higher proportion of concatemers having at least two copies of the target polynucleotide as compared to a plurality of amplification products generated by utilizing one cycle of amplification under comparable conditions for denaturation and primer annealing but with an elongation time period comparable to a sum of the elongation time period of the multiple cycles” (para 0024). The specification discloses “ The plurality of amplification products generated can be characterized in that it contains a higher proportion of concatemers having at least two copies of the target polynucleotide as compared to a plurality of amplification products generated by utilizing one cycle of amplification under comparable conditions for denaturation and primer annealing but with an elongation time period comparable to a sum of the elongation time period of the multiple cycles” (para 0088). Additionally, the specification discusses the length distribution of 
However, the disclosure of the specification including Figure 6 does not teach or suggest having “a proportion of concatemers having at least two copies of the target polynucleotide with more uniform size distribution as compared to a plurality of amplification products generated by utilizing one cycle of amplification” as recited in the claim. Thus, the specification lacks the teachings of such limitation and one having skill in the art not be able to perform to determine “a proportion of concatemers having at least two copies of the target polynucleotide with more uniform size distribution” via the teachings of the claimed invention. Accordingly, “a proportion of concatemers having at least two copies of the target polynucleotide with more uniform size distribution as compared to a plurality of amplification products generated by utilizing one cycle of amplification” is a new matter. (see MPEP 2163.04 and MPEP 2163.07)
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 47, 102, 105, and 107-111 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 ‘942 (U.S. Patent No. 
With regard to instant claim 47, claim is directed to conducting rolling circle amplification that comprises using a circular polynucleotide having a target polynucleotide which is formed by (i) a cell-free DNA polynucleotide (ii) a single-stranded adaptor (iii) a capture probe, wherein a first segment of the capture probe hybridizes with the cell-free DNA polynucleotide via sequence complementarity and a second segment of the capture probe hybridizes with the single-stranded adaptor via sequence complementarity. The claim is directed to performing an amplification reaction mixture to multiple cycles of rolling circle amplification to generate a plurality of amplification products comprising concatemers, wherein the amplification reaction mixture comprises (i) a polymerase having strand displacement activity, (ii) the circular target polynucleotide, and (iii) at least a first primer.
The claim recites that “wherein each cycle of the multiple cycles of rolling circle amplification comprises denaturation at a denaturing temperature, primer annealing at an annealing temperature, and primer elongation at an elongation temperature for a given elongation time period, to generate the plurality of amplification products comprising concatemers; and wherein the plurality of amplification products generated is characterized in that it contains a proportion of concatemers having at least two copies of the target polynucleotide with more uniform size distribution as compared to a plurality of amplification products generated by utilizing one cycle of amplification under comparable conditions for denaturation and primer annealing but with an elongation time period comparable to a sum of the elongation time period of the multiple cycles”. 
Claims 1, 7-9, 17 and 23-25 of ‘942 teach methods of generating concatemers comprising a single-stranded polynucleotide from a circular target polynucleotide, whereas the circular target polynucleotide is a circularized cell free DNA. Particularly, claims 7-8 (which depend from claim 1) and claims 23-25 (which depend from claim 27), teach that the circular target polynucleotide is a circularized cell free DNA and the circular target polynucleotide is single-stranded. This indicates the methods of ‘942 use circular polynucleotide which was formed using cell free DNA polynucleotide via hybridization, ligation and circularization process including degrading or selectively removing the sequence (which is required during the formation of circular DNA temple, for example, capture probe or a splint DNA with a sequence) prior to the circularizing to yield a circular target polynucleotide. (Limitation of instant claim 102) 
Claims 1, 4-5, 15, 17, 21-22 and 31 of ‘942 teach the methods comprising concatemer of more than one copy target polynucleotides that comprises using a circular target polynucleotide to generate a concatemer comprising a single - stranded polynucleotide using a circular target polynucleotide to generate a concatemer comprising a single - stranded polynucleotide, the first primer (3’ end of the first primer) that specifically hybridizes to the target polynucleotide via sequence complementarity. The claims further teach generating a plurality of extension products containing one or more copies of the target polynucleotide extension of a second primer (3’ end of the first primer) comprising that specifically hybridizes to the concatemer via sequence complementary. (Limitation of instant claims 107-108)
Claims 15 and 31 teach performing the method “not more than 10 cycles of extension of said first and second primers. Claims 4-5 and 21-22 teach yielding a 
Claims 12-15 and 28-31, which depend from claims 1 and 17 respectively, teach the method steps comprising multiple cycle of extension of the first and second primer (i.e. no more than 10 cycles, recited in the claims 15 and 31) and a denaturation step held at a certain temperature (see claims 14 and 30). Claim 12-13 and 28-29 teach that the method steps comprise an annealing step at a temperature within ±5 °C of a melting temperature of the first and second primers; and an extension step held at a temperature higher than the melting temperature of the first and second primers. Claims 1, 11, 17 and 27 teach the methods of generating concatemers and a plurality of extension products containing one or more copies of the target polynucleotide are amplified in the same reaction mixture. Claim 17 and claim 6 (which depends from claim 1) teach that the extension products form stem loop structures comprising intramolecular hybridization between ( i ) the first common sequence and a complement of the second common sequence , or ( ii ) the second common sequence and a complement of the first common sequence. Taken together, the claims of ‘942 teach the methods of amplifying the circular DNA template to generate concatamers of having more than one copy of the target polynucleotide in the methods, indicating performing multiple cycles and using the required reagents which are well known in the art for the amplification process (e.g. a polymerase enzyme). In addition, this method is considered performing a rolling circle implication because the methods shows a process of nucleic acid replication that can rapidly synthesize multiple copies using a circular DNA template. The method of amplification using a circular template to generate 
The teachings of claims 1, 4-9, 11-15, 17, 21-25, and 28-31 of ‘942 show performing the amplification (e.g. rolling circle amplification) reaction using in a mixture having a polymerase, the circular target polynucleotide, and the primers. The teachings also include performing each cycle of the multiple cycles of the amplification comprises denaturation at a denaturing temperature, primer annealing at an annealing temperature, and primer elongation at an elongation temperature; and generation of the plurality of amplification products (a greater percentage of amplicons) comprising concatemers (e.g. at least two copies of the target polynucleotide) as compared to a plurality of amplification products generated from one cycle of amplification under comparable conditions. Furthermore, the methods of the claims of ‘942, teach performing the amplification process in generating concatemers using circular DNA temple with the method step of denaturation (see claims 14 and 30), this denaturing process will stop the amplification reaction, instead of continuing generating the concatemer, leading to provide a controlled size distribution. Thus, obtaining more uniform size distribution in the inherent property of the methods, as taught by claims of ‘942.   
the instant claim 47, the instant claim is directed in using a first primer that hybridizes to a sequence of the cell-free DNA polynucleotide in a circular polynucleotide template. In addition, the sequence of the cell-free DNA polynucleotide is complementary to the first segment of the capture in forming the process of circular DNA template. The instant claims 109-110, which depend from the instant claims 47, are directed to using the first primer or the second primer that hybridizes to a sequence at least a segment of the cell-free DNA polynucleotide; and using the first primer or the second primer that hybridizes to a sequence at least a segment of the single strand adaptor. The specification discloses that the adaptor refers to a nucleic acid which can be attached to another polynucleotideto (e.g. a single-stranded polynucleotide which can be attached to a single-stranded polynucleotide) (see para 0047). 
In this regard, claims 1 and 17 of ‘942 teach using the followings in the method of amplification; a first primer comprising a first 3’ end that specifically hybridizes to the target polynucleotide via sequence complementarity, first primer comprises a first 5 ' end comprising a first common sequence that does not specifically hybridize to the target polynucleotide via sequence complementarity; second primer comprising a second 3 ' end that specifically hybridizes to the concatemer via sequence complementarity and second primer comprises a second 5 ' end comprising a first common sequence that does not specifically hybridize to the target polynucleotide via sequence complementarity. Thus, this indicate using a first primer that hybridizes to a sequence at least a segment of the cell-free DNA polynucleotide and that can also hybridized to a sequence at least a segment of the single strand DNA (e.g. adaptor 
With regard to instant claim 111, which depend from the instant claims 47, claim recites “wherein at least one of the first primer and the second primer comprises a barcode sequence”. The specification discloses that a barcode refers to a known nucleic acid sequence that allows some feature of a polynucleotide with which the barcode is associated to be identified (see para 0091). In this regard, the methods of the claims ‘942 teach that first/second primer comprises a first/second 5 ' end comprising a first/second common sequence that does not specifically hybridize to the target polynucleotide/concatemer via sequence complementarity  (see claims 1 and 17). The claims teaches using a third primer that comprises a sequence that specifically hydrides to the first common sequence or the second common sequence via sequence complementarity, indicating using known sequence that would in the method of amplification, thus, the common sequence in the first primer or the second primer is considered having known sequence (e.g. barcode sequence).
Thus, the methods of claims 1, 4-9, 11-15, 17, 21-25, and 28-31 of ‘942 include the method recited in the instant claims 47, 102, 107-111.
It would have been prima facie obvious to one having ordinary skill in prior to the filing date of the invention to have performed the method of rolling circle amplification (RCA) using a circular DNA template comprising cell-free DNA polynucleotide to 
	With regard to instant claim 105, which depend from the instant claims 47, the claim is directed to the method step of sequencing the plurality of amplification products to identify a sequence variant. Claims 1, 10, 17 and 32 teaches the method of sequencing the plurality of amplification products. 
The claims of ‘942 does not specifically teach performing amplification and sequencing to identify a sequence variant comprising at least one of a single nucleotide polymorphism or any type of mutation etc. However, the methods of the claims 1-32 of ‘942 teach performing the method using a circular DNA template comprising cell-free DNA polynucleotide to generate a plurality of concatemers. This indicates identifying and amplifying cell-free DNA which can be identifying a sequence variant. Thus, the method of amplification and sequencing the amplification products comprising identifying cell-free DNA which can inherently have sequence variant. It would have been prima facie obvious to one having ordinary skill in prior to the filing date of the 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/W.T.J./Examiner, Art Unit 1634    
                                                                                                                                                                                                    /DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634